DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 5/19/2022.
Claims 2, 12 and 14 are cancelled. Claims 1, 3-11, 13 and 15 are pending. 

Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained or newly added in this Office Action. 

Response to Arguments
Regarding Applicant’s arguments about the rejections for claims 1-15 under 35 U.S.C § 102 and or 103, the arguments have been fully considered but are deemed moot in view of new grounds of rejections necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kunihiro Nishizaki (JP2002372199A, prior art of record, hereinafter as “Nishizaki”)  in view of Hashimoto (US 4888190 A, hereinafter as “Hashimoto”). 
Regarding claim 1, Nishizaki teaches:
An energy management method comprising:
outputting, by a fuel cell apparatus provided in each of a plurality of facilities, power using fuel (FIG. 3 and [0034, 0042, 0045]: each room/facility of an apartment has a fuel cell apparatus, i.e., fuel cells 2, 2a, … in FIG. 3, which generates power using fuel/hydrogen);
managing a storage amount of the fuel stored in a storage tank (hydrogen storage device 24 in FIG. 3) shared by the plurality of facilities ([0048]: the fuel stored in storage device 24/(storage tank) is shared by fuel cells 2, 2a, 2b. [0061-0062]: the storage amount of the fuel/hydrogen is managed); and
allocating the storage amount of the fuel to each of the plurality of facilities ([0062]: the storage amount of the fuel/hydrogen in the storage device 24 is discharged and allocated to each of the fuel cells 2, 2a, 2b in each of room/facility of the apartment).
Nishizaki teaches all the limitations except allocating the storage amount of the fuel to each of the plurality of facilities in a predetermined period, wherein the predetermined period includes a period in which a stagnation occurs in replenishment of the fuel to the storage tank.
However, Hashimoto teaches in an analogous art: 
allocating the storage amount of the liquid in a predetermined period (FIG. 4 and Col. 8 Lines 1-31: the liquid/(soy sauce) stored in tank 235a is moved out by pump 236a in a predetermined period from t0-t7)  , wherein 
the predetermined period includes a period in which a stagnation occurs in replenishment of the liquid to the storage tank (FIG. 4 and Col. 8 Lines 1-31: during the predetermined period from t0-t7, the valve 237 is controlled to shut off the liquid flow to tank 235a, which caused a stagnation in replenishment of the liquid to the tank 235a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishizaki based on the teaching of Hashimoto, to make the method to further comprise allocating the storage amount of the fuel to each of the plurality of facilities in a predetermined period, wherein the predetermined period includes a period in which a stagnation occurs in replenishment of the fuel to the storage tank. One of ordinary skill in the art would have been motivated to do this modification since it can help guarantee the storage amount is enough for operation, as Hashimoto teaches in Col. 4 Lines 27-31.

Regarding claim 10, Nishizaki-Hashimoto teach all the limitations of claim 1.
Nishizaki further teaches:
outputting the power by the fuel cell apparatus provided in each of the plurality of facilities (FIG. 3 and [0010]: “the hydrogen consuming equipment (2, a, b,.) which is provided for each of the houses and which consumes hydrogen”. This teaches the fuel cell apparatus in each of the facilities generate power using the fuel/hydrogen), based on the storage amount allocated in the allocating (FIG. 3 and [0062]: fuel/hydrogen are distributed to the fuel cell apparatus through the pipes, so the fuel cell apparatus generate power based on the fuel allocated to them).

claim 11 recites an energy management apparatus which conducts the energy management method of claim 1 with patentably the same limitations. Therefore, claim 11 is also rejected for the same reason recited in the rejection of claim 1.

claim 13 recites an energy management system which conducts the energy management method of claim 1 with patentably the same limitations. Therefore, claim 11 is also rejected for the same reason recited in the rejection of claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizaki in view of Hashimoto, and in further view of Reiko Obara (JP2013176186A, prior art of record, hereinafter as “Obara”). 
Regarding claim 3, Nishizaki-Hashimoto teach all the limitations of claim 1, but they don’t teach the predetermined period further includes a period in which a power outage occurs in the plurality of facilities.
However, Ohara teaches in an analogous art: 
the predetermined period is further includes a period in which a power outage occurs in the plurality of facilities ([0011-0020]: Ohara teaches to distribute power during a predetermined blackout period when an electricity power outage occurs in the facilities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishizaki-Hashimoto based on the teaching of Ohara, to make the energy management method wherein the predetermined period further includes a period in which a power outage occurs in the plurality of facilities. One of ordinary skill in the art would have been motivated to do this modification since it can help the users/customers in the facilities get the power during the predetermined electricity blackout period so “the convenience of the consumer does not deteriorate”, as Ohara teaches in [0011].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizaki in view of Hashimoto, and in further view of Alberth (US 2014/0316958 A1, prior art of record, hereinafter as “Alberth”). 
Regarding claim 4, Nishizaki-Hashimoto teach all the limitations of claim 1, but they don’t teach the allocating includes allocating the storage amount of the fuel based on a history of power consumption of each of the plurality of facilities.
However, Alberth teaches in an analogous art: 
allocating the power supply based on a history of power consumption of each of the plurality of facilities ([0063]: “Typical usage of power may be learned over time and power may be allocated based on historical usage”. Alberth also shows in FIG. 7 to allocate power to different facilities. Alberth also teaches in [0012]: “While the embodiments often use electric power as an example, the methods are expected to apply to other utilities and resources such as: steam; water; natural gas; liquid propane gas (LPG), or other utilities”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishizaki-Hashimoto based on the teaching of Alberth, to make the energy management method wherein the allocating includes allocating the storage amount of the fuel based on a history of power consumption of each of the plurality of facilities. One of ordinary skill in the art would have been motivated to do this modification since it can help control the power supply to “prevent a brown out”, as Alberth teaches in [0059].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizaki in view of Hashimoto, and in further view of Zhang (US 2017/0012439 A1, prior art of record, hereinafter as “Zhang”). 
Regarding claim 5, Nishizaki-Hashimoto teach all the limitations of claim 1, but they don’t teach the step allocating includes allocating the storage amount of the fuel based on rated output power of the fuel cell apparatus provided in each of the plurality of facilities.
However, Zhang teaches in an analogous art: 
allocating the power based on rated output power of the power generators ([0004]: “One technique for allocating the power demand among multiple gensets is to operate them synchronously based in proportion on their individual rated capacities for power output in a manner sometimes referred to a symmetric load sharing or symmetric loading”. This teaches to allocate power based on the rated output power of the power generators).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishizaki-Hashimoto based on the teaching of Zhang, to make the energy management method wherein the allocating includes allocating the storage amount of the fuel based on rated output power of the fuel cell apparatus provided in each of the plurality of facilities. One of ordinary skill in the art would have been motivated to do this modification since it can help operate each generator according to its rated output so they all have “the same level of stress and wear”, as Zhang teaches in [0004]. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizaki in view of Hashimoto, and in further view of Edlund (US 2003/0113601 A1, prior art of record, hereinafter as “Edlund”). 
Regarding claim 6, Nishizaki-Hashimoto teach all the limitations of claim 1, but they don’t teach the allocating includes allocating the storage amount of the fuel based on a remaining charge of a storage battery apparatus provided in one or more facilities among the plurality of facilities.
However, Edlund teaches in an analogous art: 
allocating the power supply based on a remaining charge of a storage battery apparatus provided in one or more facilities among the plurality of facilities allocating the storage amount of the fuel based on a remaining charge of a storage battery apparatus provided in one or more facilities among the plurality of facilities (FIG. 1 and [0052]: “The actual distribution of the load met by fuel cell stack 14 and battery bank 20 may vary, depending on …, the remaining charge of the battery bank, ...”. Edlund teaches s storage battery apparatus 20 together with fuel cell stack 14 to provide power to facility 22. Depending on the remaining on the remaining charge of the battery bank, power is allocated to the fuel cell to meet the total load demand).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishizaki-Hashimoto based on the teaching of Edlund, to make the energy management method wherein the allocating includes allocating the storage amount of the fuel based on a remaining charge of a storage battery apparatus provided in one or more facilities among the plurality of facilities. One of ordinary skill in the art would have been motivated to do this modification since it can help “optimize the operation”, as Edlund teaches in [0004]. 

claim 15 recites an energy management system which conducts the energy management method of claim 6 with patentably the same limitations. Therefore, claim 15 is also rejected for the same reason recited in the rejection of claim 6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizaki in view of Hashimoto, and in further view of Lyren (US 2013/0096726 A1, prior art of record, hereinafter as “Lyren”). 
Regarding claim 7, Nishizaki-Hashimoto teach all the limitations of claim 1, but they don’t teach the allocating includes allocating the storage amount of the fuel based on a power generation prediction amount of a solar cell apparatus provided in one or more facilities among the plurality of facilities.
However, Lyren teaches in an analogous art: 
allocating the power based on a power generation prediction amount of a solar cell apparatus provided in one or more facilities ([0080]: “the IELM could predict how much power will be generated by the solar panels during the future time period and then reduce the amount of power requested from the power distributor by this generated amount”. This teaches to reduce/allocate the power from the power distributor based on the predicted power generated by a solar cell apparatus in a facility of a customer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishizaki-Hashimoto based on the teaching of Lyren, to make the energy management method wherein the allocating includes allocating the storage amount of the fuel based on a power generation prediction amount of a solar cell apparatus provided in one or more facilities among the plurality of facilities. One of ordinary skill in the art would have been motivated to do this modification since it can help “more evenly distribute power”, as Lyren teaches in [0011]. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizaki in view of Hashimoto, and in further view of Hadley (US 2004/0163806 A1, prior art of record, hereinafter as “Hadley”). 
Regarding claim 8, Nishizaki-Hashimoto teach all the limitations of claim 1, but they don’t teach the allocating includes allocating the storage amount of the fuel based on a timing at which replenishment of the fuel to the storage tank resumes.
However, Hadley teaches in an analogous art: 
allocating the liquid resource based on a rate at which replenishment of the liquid to the storage resumes ([0006]: “it is necessary to allocate or rotate the usage load among the wells according to such factors as capacity or replenishment rates to avoid over-extraction from any given well or to make most efficient use of the available resources”. This teaches the usage loads are allocated according to the replenishment rate of a well).
Since replenishment rate of a fuel tank is related to the a timing refill the tank, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishizaki-Hashimoto based on the teaching of Hadley, to make the energy management method wherein the allocating includes allocating the storage amount of the fuel based on a timing at which the replenishment of the fuel to the storage tank resumes. One of ordinary skill in the art would have been motivated to do this modification since it can help “make most efficient use of the available resources”, as Hadley teaches in [0006]. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizaki in view of Hashimoto, and in further view of Khaitan (US 2013/0035802 A1, prior art of record, hereinafter as “Khaitan”). 
Regarding claim 9, Nishizaki-Hashimoto teach all the limitations of claim 1, but they don’t teach the allocating includes evenly allocating the storage amount of the fuel.
However, Khaitan teaches in an analogous art: 
evenly allocating the power ([0164]: “This simple prioritizing and rationing technique ensures that available power is always distributed evenly and equitably to PMDs …”).
Since the fuel in Nishizaki’s teaching is to generate power, and allocating fuel will result in the allocation of power being generated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishizaki-Hashimoto based on the teaching of Khaitan, to make the energy management method wherein the allocating includes evenly allocating the storage amount of the fuel. One of ordinary skill in the art would have been motivated to do this modification since it can help distribute the power fairly/”equitably”, as Khaitan teaches in [0164]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115